Title: From John Quincy Adams to William Smith, 24 August 1815
From: Adams, John Quincy
To: Smith, William


				
					Dear Sir.
					London 24. August 1815.
				
				On my arrival in this Country, I received your favour of 3. April last, enclosing a copy of the Sermon, and other religious performances, at the Ordination of Mr Frothingham, for which I beg you to accept my thanks—I have not the pleasure of a personal acquaintance with that Gentleman; but he fills the place of two of the most valued and respected friends that it has been my lot to meet in life—Dr: Clarke and Mr Emerson—They were men of the most ardent zeal in the cause of their Master; but the fervour of whose piety was never sullied by bigotry or fanaticism of any kind—May their successor be like them!I have neither seen nor heard of Mr Dennie by whom you mention that your Letter was forwarded.—I have learnt with sincere concern and deep  sympathy the domestic misfortunes which have befallen you since our departure from the United States. We have felt them perhaps the more strongly because we too have had our share of the like visitations—Not less cordially have I rejoiced at being informed that both your daughters are happily settled—I pray that they and your remaining Son Thomas may long continue to comfort and gladden the lives of your excellent Lady and yourself.It gives me the most heartfelt satisfaction to hear that the return of Peace has restored in so great a degree the Prospects of Prosperity to our Country—Still more gratifying is it to find that the discordances of opinion and the symptoms of disunion which alarmed the hearts of our friends and fostered the hopes of our Enemies, are subsiding, and giving place to more natural and more auspicious Sentiments—It is perhaps useless now to discuss the Policy, the Justice or the Necessity of our late War with Great Britain—Let us all join in the hope that the glorious atchievements by Land and Sea with which it was illustrated, have by raising the general estimation of our National Character contributed to remove the future necessity of anotherI am, with great respect, Dear Sir, your faithful friend and humble Servt
				
					John Quincy Adams.
				
				
			